Title: From George Washington to Ezra Stiles, 15 May 1781
From: Washington, George
To: Stiles, Ezra


                        
                            Sir,
                            New Windsor May 15th 1781
                        
                        For the honor conferred on me by the President and Fellows of the University of Yale College, by the Degree
                            of Doctorate in Laws, my warmest thanks are offered—and the polite manner in which you are pleased to request my
                            acceptance of this distinguished mark of their favor demands my grateful acknowledgements.
                        That the College in which you preside may long continue a useful Seminary of learning—and that you may be the
                            happy instrument in the hands of Providence for raising it to honor and dignity, and making it advancive of the happiness
                            of mankind is the sincere wish of Sir Yr Most Obedt & Most Hble Servt
                        
                            Go: Washington
                        
                    